Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/US2019/024563 (filed 03/28/19), which application claims priority to US 62/649,054 (filed 03/28/19).
	The Preliminary Amendment filed 09/25/20 is entered.  Claims 1-40 are pending.
	The Drawings filed 09/25/20 are approved by the examiner.
	Applicant’s election without traverse of Group II (claims 10-21 and 37-40) in the reply filed 05/04/21 is acknowledged.
	The IDS filed 11/05/20 has been considered.  An initialed copy accompanies this action.
The use of trademarks has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it/they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 16, 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Dependent claim 14 has no antecedent basis for the terminology “the pultruded sheet”.  It appears this claim should dependent from claim 13 as opposed to 12.  Clarification is required.
	In each of dependent claims 15, 16 and 31, in order to conform to current US practice, applicant should amend the instant terminology “chosen from among” to -–selected from the group consisting of--.
Applicant is advised that should claim 10 be found allowable, claim 37 will be objected to under 37 CFR 1.75 as 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10, 37, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0254294 A1.

US 2004/0254294 discloses thermosetting adhesive compositions comprising vinyl ester or polyester, peroxide initiator (curing agent), and milled carbon fiber (0022; 0024; 0025).  The adhesive is applied to surface of separator plates (i.e. the claimed first component and second component) and cured (0040).  The reference specifically or inherently meets each of the instantly claimed limitations.
	The reference is anticipatory.
Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0254294 in view of US 2003/0219646.
US ‘294 is relied upon as set forth above.  The reference differs from instant claims 11-18 in failing to specify the composition of the first or second component.
	US ‘646 is relied upon as teaching that it is known in the art to produce separator plates (as disclosed in US ‘294) as carbon fiber reinforce plastic composites (Abstract).  Additionally, polymers such as those recited in instant claims 15-16 are known for such a purpose (0032).  Accordingly, the instant recitation(s) relating to fiber-reinforced composite would have been an obvious design in view of US 2004/0254294 and US 2003/0219646.
Claim(s) 10, 37, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105567144A.
	CN 105567144A discloses (Abstract):

    PNG
    media_image1.png
    503
    1360
    media_image1.png
    Greyscale

	The reference additionally teaches chopped (i.e. milled) fibers and utility in wind turbine blade applications (translation):

    PNG
    media_image2.png
    228
    1542
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    252
    1681
    media_image3.png
    Greyscale

	The reference specifically or inherently meets each of the instantly claimed limitations. 
	The reference is anticipatory.
Claims 11-21, 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105567144A in view of US 2011/0171036.
Initially, note the examiner construes the claim terminology “a chamfer region” (dependent claims 38,  40) to 
CN 105567144A is relied upon as set forth above.  While the reference teaches bonding for wind turbine blades in general, the reference differs from instant claims 11-21 and 38, 40 in failing to specify the composition (i.e. fiber-reinforced resin) of the first or second component, or the claimed(turbine) spar cap specifically.  However, US 036 teaches each of the dependent claim features relating to fiber-reinforced laminates and bonding of spar cap to web (Fig 6, para 0006; 0041).  Accordingly, the instant recitation(s) relating to fiber-reinforced composite would have been an obvious design in view of CN 105567144A and US 2011/0171036.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
May 20, 2021